DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10998158 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 10/21/2021, with respect to claims 4 have been fully considered and are persuasive.  The 35 USC 112 second paragraph rejection of claim 1 has been withdrawn, as claim 4 has been cancelled.
Applicant’s arguments, see “Remarks”, filed 10/21/2021, with respect to claims 1-4 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1-4 have been withdrawn in light of the provided amendments.
Applicant’s arguments, see “Remarks”, filed 10/21/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The obviousness type double patenting rejections of claims 1-20 have been withdrawn in light of the terminal disclaimer.
Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 9 and 13, though Ma (U.S. Patent Application Publication Number 20040079899, from hereinafter “Ma”) does teach an apparatus comprising a magnet assembly that redirects a beam of charged particles (abstract, paragraphs 0021-0033, etc.), a vacuum chamber that Ma fails to teach that the parallelizing magnet array comprises permanent magnets. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881